Citation Nr: 1035406	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction over the case was subsequently 
transferred to the RO in Roanoke, Virginia.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD 
has more nearly approximated total than deficiencies in most 
areas for the entire evaluation period.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
evidence currently of record is sufficient to substantiate the 
Veteran's entitlement to a 100 percent rating throughout the 
period of this claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).



Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 50 percent disability rating is warranted 
for PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.

A 70 percent disability rating is warranted for PTSD when there 
is occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for PTSD 
when there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009).

Analysis

Service connection for PTSD was granted in August 2002.  At that 
time, the Veteran was assigned a 30 percent rating for PTSD, 
effective from September 2001.  The Veteran filed a notice of 
disagreement in September 2002.  The Board thereafter granted an 
increased rating of 50 percent.  The Veteran filed the instant 
claim for entitlement to an increased rating for PTSD in July 
2007, and he retired from his job as a Federal employee later in 
July 2007.  In the rating decision on appeal, the RO continued 
the 50 percent rating for PTSD.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.

After carefully reviewing the evidence of record, the Board 
concludes that the impairment from the Veteran's PTSD more nearly 
approximates the total impairment required for a 100 percent 
rating than the deficiencies in most areas required for a 70 
percent rating.

The record is replete with VA medical center psychiatry notes 
detailing the Veteran's PTSD symptoms and impairment, to include 
frequent panic attacks uncontrolled by medication; suicidal 
ideation; inability to work; and depression.  His global 
assessment of functioning (GAF) scores ranged from 42 to 65.   

The Veteran was afforded a VA examination in August 2007.  The 
Veteran reported that his PTSD symptoms included increasing 
difficulty coping with stress of being around other people at 
work; daily panic attacks that caused him to retire from work; 
weekly nightmares; an absence of friendships and recreational 
activities; anxiety; occasional verbal outbursts; a tendency to 
withdraw from his spouse when depressed or anxious; and suicidal 
ideation.  The examiner diagnosed PTSD, chronic.  The examiner 
also opined that the Veteran was unemployable due to his PTSD; he 
commented that it was very difficult for the Veteran to manage 
his symptoms even with medication in a work setting.

The Board acknowledges that the medical evidence of record does 
not reflect that the Veteran experiences all of the symptoms 
associated with the 100 percent schedular rating.  However, the 
Court has held that the symptoms enumerated under the schedule 
for rating mental disorders are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  The record confirms that the Veteran had 
to stop working because of his PTSD symptoms and the VA examiner 
has opined that the Veteran is unemployable due to his PTSD 
symptoms, which include uncontrolled panic attacks, suicidal 
ideation, impaired impulse control with occasional verbal 
outbursts, and depression.  

In determining that the Veteran's PTSD warrants a 100 percent 
disability rating, the Board has considered the GAF scores 
assigned for the Veteran.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging from 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.

As stated above, the Veteran's GAF scores have ranged from 42 to 
65.  Thus, some of the GAF scores also support the Board's 
determination that the Veteran is entitled to a 100 percent 
evaluation. 

Accordingly, the Board concludes that the Veteran is entitled to 
an evaluation of a 100 percent throughout the period of this 
claim.





ORDER

A 100 percent disability rating for PTSD is granted throughout 
the period of this claim, subject to the criteria applicable to 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


